     Case 1:19-cv-00815 Document 9 Filed 03/11/21 Page 1 of 3 PageID #: 41



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

JANINE C. HEBRON,

      Petitioner,

v.                                        CIVIL ACTION NO. 1:19-00815

WARDEN REHERMAN,

      Respondent.

                      MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Tinsley submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

April 22, 2020, in which he recommended that the court deny

petitioner’s petition for writ of habeas corpus under 28 U.S.C.

§ 2241 (and her addendum thereto).         (See ECF No. 6.)

      In accordance with the provisions of 28 U.S.C. § 636(b),

petitioner was allotted fourteen days and three mailing days in

which to file any objections to the PF&R.           The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party’s right to a de novo review

by this court.      Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).
      Case 1:19-cv-00815 Document 9 Filed 03/11/21 Page 2 of 3 PageID #: 42



       Petitioner timely filed a response to the PF&R, in which

she requests dismissal of her petition “as moot in the best

interest of judicial efficiency.”          (ECF No. 7, at 3.)      She

explains that her case is moot because her spouse has relocated.

(Id. at 1.)      Nevertheless, she “acknowledges” the PF&R and

explains why she believes it is wrong.

       Federal Rule of Civil Procedure 41(a)(1)(A)(i) allows

plaintiffs to dismiss actions without a court order unless one

or more defendants has filed an answer or motion for summary

judgment. 1     As the Fourth Circuit has explained, such “dismissal

is available as a matter of unconditional right.”             Marex

Titanic, Inc. v. Wrecked & Abandoned Vessel, 2 F.3d 544, 546

(4th Cir. 1993).




1   In relevant part, the Rule states as follows:

       (a) Voluntary Dismissal.
       (1) By the Plaintiff.
       (A) Without a Court Order. Subject to Rules 23(e),
       23.1(c), 23.2, and 66 and any applicable federal
       statute, the plaintiff may dismiss an action without a
       court order by filing:
       (i) a notice of dismissal before the opposing party
       serves either an answer or a motion for summary
       judgment . . . .

Fed. R. Civ. P. 41.
                                       2
    Case 1:19-cv-00815 Document 9 Filed 03/11/21 Page 3 of 3 PageID #: 43



     Accordingly, this action is automatically dismissed without

prejudice. 2   All other pending motions are necessarily dismissed

along with the case.

     The court directs the Clerk to remove this case from the

court’s active docket and to send a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 11th day of March, 2021.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge




2 There is no need for the court to order dismissal. See Marex,
2 F.3d at 546 n.2 (quoting Am. Cyanamid Co. v. McGhee, 317 F.2d
295, 297 (5th Cir. 1963)). (“So long as plaintiff has not been
served with his adversary’s answer or motion for summary
judgment he need do no more than file a notice of dismissal with
the Clerk. That document itself closes the file. There is
nothing the defendant can do to fan the ashes of that action
into life and the court has no role to play. This is a matter
of right running to the plaintiff and may not be extinguished or
circumscribed by adversary or court. There is not even a
perfunctory order of the court closing the file. Its alpha and
omega was the doing of the plaintiff alone.”).
                                      3
